Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason’s for Allowance
Claim(s) 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1-6 have been allowed because the prior art does not anticipate under 35 U.S.C § 101(a)(1) and/or 102(a)(2)  or make obvious under 35 U.S.C § 103 the invention of a three dimensional shaping apparatus and method comprising a first and second standby period for material purging, where the standby period is determined by material type. The closest prior art of record are as follows:
Mandel (US-20190255755-A1) teaches a three dimensional shaping apparatus (a three dimensional object printer 100, Figure(s) 1 and Paragraph(s) 0041), a melting section  (single heater, Figure(s) 13A and Paragraph(s) 0053, 0063, 0027), a supply channel (fluid channel 1318, Figure(s) 13A), a first branch channel and second branch channel ( see where there are multiple nozzles supplied by multiple branches that lead to 1326A-C, Figure(s) 13B), a coupling section (pressure chamber 1320, Figure(s) 13B), a first nozzle and second nozzle (see nozzles 1326A-C, Figure(s) 13B), a valve mechanism between nozzles and branch channels (valve members 1330A-C, Figure(s) 13A), a shaping table (support 102, Figure(s) 1), a moving mechanism ( x/y actuator controlling the position of print head 108, Figure(s) 1), a control section that controls the melting section, valve mechanism, and moving mechanism (Paragraph(s) 0027, 0044, 0054, 0067, 0076), and switching between first and second states (Figure(s) 13B, 
“a first standby period has elapsed after the switching the first state to the second state”
“a second standby period has elapsed after the switching the second state to the first state”
“wherein the first and second standby periods are determined according to a type of the material” 
While Mandel fails to teach a first standby period, a second standby period, and first material purge processing, Mark (US-20140291886-A1) teaches  a three dimensional shaping apparatus (abstract), method of shaping processing and cleaning (Column 23 Line(s) 40-50), supply channels controlled by a controller that oscillates between on/off commands (Column 4 Line(s) 45-50, Column 23 Line(s) 40-50, Column 23 Line(s) 25-35). The examiner considers that when Mandel’s controller is modified with Mark’s high pressure air cleaning agent, cleaning station 416, controller 2114, and cleaning cycle controls that a first standby period and second standby period would be met. However, there is no indication in Mark that this method of shaping processing and cleaning would meet the following limitation because there is an interim material that purges the previously ejected material (Column 23 Line(s) 20-45) and not a modified standby period that is dependent on the type of building material that is being purged:
“wherein the first and second standby periods are determined according to a type of the material” 
The closest prior art that would be capable of meeting this limitation is Brennan (US-20170120513-A1) which teaches a process of mixing two materials prior to extrusion (abstract), a data base of the known viscosity and/or rheological properties of the feed materials (Paragraph(s) 0006), a controller to control the feed rate, flow rate, and temperature (Paragraph(s) 0006). However, Brennan does not teach a control for a standby period that is dependent on the type of building material being purged. Therefore, the claim limitation below is not met.
“wherein the first and second standby periods are determined according to a type of the material” 
Other references that do not incorporate this limitation, but are still close prior art, are as follows:
Stubenruss (US-20170210069-A1) teaches a three-dimensional shaping apparatus with a melting section, wherein the melting section includes: a flat screw (areas 112 a, Fig. 7) including a groove forming surface (recesses 126a, Fig. 8) on which a groove is formed;  and a barrel including a heater (heating plate 126, Fig. 8) and including a screw counter surface (disc 112, Fig. 7) opposed to the groove forming surface (recesses 126a, Fig. 8),  and the melting section melts the material into the shaping material (molten plastic material 134,  0036) with rotation of the flat screw (see where the disc 112 rotates and a continuous flow is produced, 0035) and heating of the heater (see where the heating plate 126 makes molten plastic, 0036), and suctioning portion.  
OIKE (JP-2009137260-A) the scroll groove including a first scroll groove (see where the spiral groove 26 is deeper on the outside end 260, Fig. 7 and 0026) and a 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mandel (US-20170157828-A1) teaches the valve, material melting portion, controller, first and second nozzles, first state, second state, screw melting portion, supply flow path, and coupling portion.
Brown (US-5633021-A) teaches a flat screw, table, 3D printer, first nozzle, second nozzle with a larger diameter, first branched flow path, second branched flow path, and valve.
LaSpisa (US-4107246-A) teaches a valve that controls the flow rate to the first branched flow path, a valve that controls the flow rate to the second branched flow path, the supply flow path, the first branched flow path, a second branched flow path, heated molten material prior to each valve, a coupling portion. However, LaSpisa does not teach the first state, second state, and a single valve controlling the switching between two states.
Mizuguchi (US-6019916-A) teaches the material melting portion prior to the valve and supply flow path, the supply flow path, the first branched flow path, the second branched flow path, a coupling portion, first state, second state, screw melting portion, nozzle holes. However, Mizuguchi does not teach the controller.
Hadas (US-20160046073-A1) teaches a material melting portion, screw, and first nozzle in a single nozzle. 
Kariya (US-20160009010-A1) teaches a screw, material melting portion, valve.
Hadas (US-20160046073-A1) teaches the flat screw in a nozzle.
Mark (US-20140291886-A1) teaches the suctioning portion upstream of the nozzle.
Elsworthy (EP-2772347-A1) teaches the melting portion, the first branched flow path, the second branched flow path, controller, the coupling portion, the first nozzle, and the second nozzle with a larger diameter.
Schmel (EP-3581365-A1) teaches that it is obvious to switch nozzles in the event of a clogged nozzle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                         
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743